Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 8-15, 18-22, 25, 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed endoscope comprising, inter alia, detecting edges of a scene included in the image data; estimating a modulation transfer function (MTF) of the endoscope based on the edges; outputting a variable related to the MTF representative of a severity of the fog based on a change in the MTF.
Bennett discloses an endoscope (22; [0025]; fig 1), comprising: an endoscope tube (as similarly interpreted for claim 1 of the application, Bennett’s endoscope tube is the full cylindrical structure to and including the distal tip of the endoscope, i.e. hollow shaft 23 and all the elements to the distal tip, including distal window 99; [0025, 0031]; fig 1, 3A); a light source (28; [0025]; fig 1) optically coupled to the endoscope tube to emit light through the endoscope tube towards a distal tip of the endoscope tube; a lens (distal window 99; [0031-0033] describes narrow band IR light as the heating light; fig 3A, the distal window is considered part of the endoscope tube such that the distal window is considered proximal to the distal tip of the endoscope tube by being configured at the distal tip, just as the application’s device is) disposed proximate to the distal tip of the endoscope tube to receive the light and structured to absorb at least some of the light when the light includes a heating wavelength, and wherein the lens is optically transparent to a majority of visible light wavelengths; a camera (digital camera 73) coupled to the endoscope tube to receive image light through the lens; and a controller ([0043] describes the “control system for the light source console 28” which uses the camera to detect fog on the camera to adjust the power level and therefore the temperature of the distal window to reduce the fog) coupled to the light source and the camera, wherein the controller includes logic that when executed by the controller causes the endoscope to perform operations, including: receiving, image data from the camera wherein the image data is representative of the image light ([0043]); detecting, a presence of the fog on the lens using the image data ([0043]).  Bennet does not teach detecting edges of a scene included in the image data; estimating a modulation transfer function (MTF) of the endoscope based on the edges; outputting a variable related to the MTF representative of a severity of the fog based on a change in the MTF, therefore does not disclose all the elements of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795